FRANK D. UPCHURCH, Jr., Judge.
Appellant Stephen W. Jacobsen takes an interlocutory appeal from an order of the Circuit Court for Orange County denying a motion to transfer for improper venue.
Appellee Mary Anna Jacobsen sought child support, separate maintenance and child custody. Appellant and the children reside in Leon County and have never resided in Orange County. The husband moved to dismiss on the ground that the court did not have jurisdiction.. After the court denied the motion to dismiss, the husband filed a motion for transfer of venue. The court denied this motion and the instant appeal ensued.
It is uncontroverted that at the time the suit was instituted the husband and the children were residing in Leon County and had never resided in Orange County. This case is governed by the principles reviewed in Waterhouse v. Pringle, 68 So.2d 599 (Fla. 1953). See also Rivenbark v. Rivenbark, 335 So.2d 23 (Fla. 1st DCA 1976); Dones v. Green, 212 So.2d 919 (Fla. 1st DCA 1968).
The propriety of the venue of the separate maintenance aspect of this suit was accepted in appellant’s motion for transfer of venue as being properly before the court.
*333REVERSED and REMANDED for entry of order transferring venue of the child custody aspect of the suit to Leon County,
ORFINGER and COBB, JJ., concur.